Citation Nr: 0212107	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-04 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral tarsal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to July 
1990.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in January 2001, and 
the veteran appealed its decision.  He presented testimony 
before the undersigned during a videoconference hearing in 
January 2002.

During the videoconference hearing which was held before the 
undersigned in January 2002, it was not clear whether or not 
the Board had jurisdiction merely over the matter of service 
connection for bilateral tarsal tunnel syndrome, or if that 
jurisdiction also extended to the matter of an increased 
rating for residuals of cold injuries of the feet with mild 
sensory loss.  However, a review of the claims folder 
rendered in preparation of the decision promulgated herein 
reveals that the veteran did not appeal a denial of an 
increased rating for residuals of cold injuries of the feet 
with mild sensory loss .  Instead, after a denial of 
increased ratings, he merely claimed service connection for 
bilateral tarsal tunnel syndrome.  If the veteran wants an 
increased rating for residuals of residuals of cold injuries 
of the feet with mild sensory loss, he should contact the RO.


FINDING OF FACT

The veteran does not have bilateral tarsal tunnel syndrome, 
and if he does have it, it is unrelated to any incident of 
service origin, including his service-connected residuals of 
cold injuries of the feet with mild sensory loss.


CONCLUSION OF LAW

Bilateral tarsal tunnel syndrome was not incurred or 
aggravated in service, may not be presumed to have been 
incurred or aggravated in service, and was not proximately 
due to or the result of service-connected residuals of cold 
injuries of the feet with mild sensory loss.  38 U.S.C.A. § 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, its development and adjudication of 
the claim was consistent with them and with pre-VCAA 
requirements not inconsistent with the VCAA.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The RO requested 
and obtained service medical records at an earlier date than 
the current claim.  In August 2000, it advised the veteran 
that it would review his claim for completeness and determine 
what additional information it needed, and that it would 
schedule him for a VA examination and obtain any VA medical 
records.  In its January 2001 rating decision and notice 
letter, it advised the veteran that the evidence did not show 
that bilateral tarsal tunnel syndrome was related to the 
service-connected residuals of cold injuries and that there 
was no evidence of it during service, and that that is why it 
could not approve his claim.  It told him to tell VA why he 
felt its decision was wrong if he felt it was.  

The Board concludes that the discussions in the rating 
decision and notification letter, statement of the case, and 
other correspondence with the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, __ Vet.App. __, __, No. 01-997, slip op. at 6-7 
(June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records and VA medical records.  Service medical records were 
requested and obtained previously.  Some relevant VA medical 
records were obtained previously, and VA examination reports 
have been obtained previously and in conjunction with the 
current claim.  Additionally, the veteran submitted private 
medical evidence.  Thus, compliance with 38 U.S.C.A. § 5103A 
and  38 C.F.R. § 3.326, including as amended by 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001), is present.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
VA's duties have been fulfilled.  As late as August 30, 2002, 
VA contacted the veteran to determine whether there was any 
more evidence he would like to submit, and the undersigned in 
January 2002 permitted evidence to be submitted, and a waiver 
of RO consideration was obtained.  The Board finds in light 
of the facts that the veteran has not been prejudiced by the 
Board's consideration of his claim, as set forth below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample process to provide evidence and argument in 
support of his claims.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Analysis

Direct service connection may be granted when it is shown 
that there is disability present which was the result of 
disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

The service incurrence or aggravation of organic disease of 
the nervous system is presumed, in the absence of affirmative 
evidence to the contrary, if it is manifested to a degree of 
10 percent within 1 year of discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted on a secondary basis if a 
claimed disability, including an increase in disability, is 
found to be proximately due to or is the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2001); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran contends that he has bilateral tarsal tunnel 
syndrome due to his service-connected bilateral residuals of 
cold exposure with mild numbness.  See, for instance, his 
videoconference hearing testimony.

In this case, the veteran's service medical records do not 
show a diagnosis of tarsal tunnel syndrome and it is not 
shown to have been manifested to a degree of 10 percent 
within one year of service discharge.  Moreover, no medical 
evidence of record indicates that it was present in service.  
Accordingly, service connection on a direct or presumptive 
basis is not warranted.

As for secondary service connection, there is some evidence 
that the veteran has bilateral tarsal tunnel syndrome and 
that it is due to his service-connected residuals of cold 
injury to his feet.

However, the preponderance of the evidence is to the effect 
that the veteran does not have bilateral tarsal tunnel 
syndrome and that if he does have it, that it is unrelated to 
his service-connected residuals of cold injury of the feet 
with mild sensory loss.

The evidence in favor of a finding that the veteran has 
bilateral tarsal tunnel syndrome includes the June 2000 and 
January 2001 reports from David Wolf, D.P.M., as well as a 
June 1998 VA electromyography consultation report indicating 
that findings in the tibial nerves and their medial plantar 
branches, in the absence of abnormalities in the right sural 
nerves, suggested a focal neuropathy of the tibial nerves at 
the level of the ankles (i.e., tarsal tunnel syndrome), and 
an August 1998 VA medical record which reports that an 
electromyogram about a month beforehand had revealed evidence 
of bilateral tarsal tunnel syndrome and assessing tarsal 
tunnel syndrome.  However, the electromyogram was equivocal 
and the August 1998 report does not add anything more to 
that.  

Additionally, the reports from Dr. Wolf state that the 
veteran has bilateral tarsal tunnel syndrome but do not say 
why, and indicate that clinically, the veteran's deep tendon 
reflexes were present, two point discriminatory and vibratory 
sensation were present, and proprioception were normal, and 
that the veteran had a negative Babinski's and no clonus.  In 
short, no abnormal findings were identified as indicative of 
bilateral tarsal tunnel syndrome and it is merely a statement 
of belief that the veteran has it without an explanation for 
why this is felt to be the case.  A June 2000 VA nerve 
conduction study findings were felt to be maybe suggestive of 
right greater than left tarsal tunnel syndrome.  This is 
probative, but not controlling.

On the other hand, tarsal tunnel syndrome was not diagnosed 
in service, on VA examination in March 1991, or on VA 
electromyography in August 1996.  Moreover, an October 1998 
VA cold injury examination revealed a nonfocal neurological 
examination.  Additionally, a VA physician who authored a 
November 1998 VA examination for neurological disorders 
examined the veteran that day in November 1998 and noted that 
a recent electromyogram had suggested the presence of right 
tarsal tunnel syndrome, but also noted, importantly, that the 
veteran's symptoms and examination that day did not suggest 
the presence of tarsal tunnel syndrome.  The VA physician who 
examined the veteran in October 1998 and May 2000 assessed 
tarsal tunnel syndrome "which was documented repeatedly" 
according to his May 2000 report; however, he was relying on 
an electromyogram "repeatedly" diagnosing tarsal tunnel 
syndrome.  In fact, the electromyograms only suggested that 
the veteran might have tarsal tunnel syndrome.

If the November 1998 VA examination report is not dispositive 
evidence that the veteran does not have bilateral tarsal 
tunnel syndrome, then a December 2000 VA cold injury protocol 
examination report is.  The examiner who authored that report 
referenced the October and November 1998 and May and 
September 2000 reports mentioned above, noted particularly 
the May 2000 electromyogram/nerve conduction velocity 
evaluation interpretation that the electrodiagnostic findings 
and clinical presentation "may be suggestive" of tarsal 
tunnel syndrome, and noted that there had not been a 
diagnosis of tarsal tunnel syndrome made, but that it had 
only been suggested because of results of the 
electromyogram/nerve conduction velocity evaluation.  In the 
December 2000 VA examiner's opinion, the veteran's clinical 
picture did not suggest the presence of tarsal tunnel 
syndrome, and he noted that this was the same opinion held by 
the VA examiner whom examined the veteran in November 1998.  
The December 2000 VA examiner examined the veteran, and noted 
that neither Tinel's over the posteromedial aspect of his 
malleolus nor stressing of the plantar fascia reproduced 
symptoms.  Moreover, there was no evidence of atrophy of the 
muscles of the foot and the veteran's reflexes were within 
normal limits.  The December 2000 VA examiner was emphatic in 
his opinion that the veteran did not have tarsal tunnel 
syndrome.  

In light of the above, as the Board stated earlier, the 
evidence preponderates against a finding that the veteran has 
bilateral tarsal tunnel syndrome.  The evidence indicating 
that he does not have it is much stronger than that which 
indicates that he does.

The next matter to be discussed is the question of whether, 
if the veteran does have bilateral tarsal tunnel syndrome, 
was a disability  proximately due to or the result of his 
service-connected disability.  

There is some evidence for and against this proposition.  The 
preponderance of the evidence is against it, however.

First, Dr. Wolf in June 2000 and January 2001 stated that it 
is secondary to frostbite, with the January 2001 letter 
indicating that the frostbite occurred in 1988.  However, the 
Dr. Wolf's opinions do not state why Dr. Wolf believes it to 
be secondary to frostbite or how sure Dr. Wolf is that it is.  
Moreover, there is no evidence that Dr. Wolf reviewed any of 
the service or post-service medical records before rendering 
his opinion.  Therefore, it is not very probative.

Moreover, the physician who performed the VA cold injury 
protocol examination in November 1998 reviewed the veteran's 
medical history from all the way back to service and 
indicated emphatically stated that tarsal tunnel syndrome was 
"absolutely not related to cold injury".  The examiner felt 
that the veteran had frostnip as opposed to frostbite in 
service, and that frostnip does not involve the deeper 
tissue.  That same examiner in May 2000 distinguished between 
the veteran's cold injury and tarsal tunnel syndrome.  

Furthermore, the VA examiner who examined the veteran in 
December 2000 indicated that if the veteran has tarsal tunnel 
syndrome, it would not be related to his cold injury of the 
forefoot.  This examiner reviewed the veteran's history of 
cold exposure from medical records.  

In substance, there are two opinions from a private 
podiatrist who has not indicated what data, if any, he has 
reviewed to come up with the conclusion that the veteran has 
bilateral tarsal tunnel syndrome due to cold injury, or why 
or how strongly he feels that there is a relationship.  On 
the other hand, there are two other medical opinions, from 
two different physicians, reflecting careful review of 
pertinent medical data and containing conclusions, including 
an emphatic one in November 1998, to the effect that the 
veteran's in-service cold injury did not cause the veteran to 
have tarsal tunnel syndrome.  These are good reasons why the 
two VA medical opinions indicating that there would not be a 
relationship are more probative than those from Dr. Wolf.

The Board acknowledges the veteran's contention and testimony 
to the effect that he has bilateral tarsal tunnel syndrome 
due to his service-connected cold injury.  However, the 
veteran is a layperson who, as such, is incompetent to opine 
as to the presence or etiology of a disease.  Medical 
evidence is required, Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992), Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993), and the medical evidence of record preponderates 
against the claim rather than presenting at least a relative 
equipoise.  

The medical treatise literature the veteran has submitted 
does not contain any opinions indicating that he has tarsal 
tunnel syndrome or that it can be caused by cold injury.  
Therefore, it has no probative value in relationship to the 
claim.

The representative during the hearing before the undersigned 
indicated that Dr. Wolf has a much more extensive 
relationship with the veteran than the VA examiners who 
examined him.  However, what matters is the quality and 
probative value of the information which the various medical 
reports provide.

The benefit of the doubt doctrine does not apply, as the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

In light of the above, the claim must be denied.  


ORDER

Entitlement to service connection for bilateral tarsal tunnel 
syndrome is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

